Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 51-56, 60-65, and 69-83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 51-56, 60-65, and 69-83, in base claim 51, on lines 6-7 and base claim 69, on lines 5-6, the language “the other of the plurality of optical elements” lack antecedent basis such the scope of all the claims is rendered indefinite.
Claim Rejections Based Upon Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 51-54, 60, 61, 63, 64, 69, 70, 71, 72, 75, 76, 78, 79, 81, and 82 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by De Carle (US 6,685,315; hereafter referred to as DC) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over DC in view of Sarver et al (US 2009/0112314; hereafter referred to as SR).  DC anticipates the claim language where:
Mapping claim 51, the first region as claimed is the entire lens areas Q and P of DC (see Figures 1-4, especially Figure 3);
The second region as claimed is area P of DC;
The plurality of optical elements as claimed are zones (4, 5, 4’, 5’, and/or 11-13a) of DC;
The predefined width as claimed is seen by inspection of Figures 1-3 of DC;
The first refractive optical function as claimed is at least the anterior surface (1) of DC;
The second refractive optical function as claimed is one of the distance vision zones or the reading vision zones, and
The distribution of the optical elements within the first region as claimed is seen at least by inspection of Figure 3.
The last three words of base claim 51 and base claim 69 refer to “the spectacle lens” that refer back to a “spectacle lens” of the preamble, but this intended use is not seen as structurally distinguishing the claimed invention from that disclosed by DC.  Alternatively, one could reasonably interpret the claim language as implying the structure recited in the claim is distinct from that of DC based upon its intended use.  Interpreted this way, the claims would not be considered anticipated by DC.  However, SR teaches that it was known to the same art of endeavor to utilize the same optical principles with other lens types including spectacles; see paragraph 30.  Therefore, it is the Examiner’s position that it would have been considered clearly obvious to an ordinary artisan to make the DC device into a spectacle structure so that the marketability of the invention can be expanded to include those patients that cannot tolerate lenses in contact with eye tissue.

    PNG
    media_image1.png
    454
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    647
    637
    media_image2.png
    Greyscale

Regarding claim 52, the first zone as claimed is for distance where the second zone is for reading.
Regarding claims 53-54, the Applicant is directed to see Figures 1-3 where periodic spacing is illustrated.
Regarding claim 69, rather than the mapping utilized for claim 51, for this base claim, the first region as claimed is distance zone of the central zone or area P of DC, the second region as claimed is the area Q of DC, and the different optical function of the second region is the distance optical function of DC.
Claims 55, 56, 62, 65, 73, 74, 77, 80, and 83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DC and SR as applied to claim 51-54, 60, 61, 63, 64, 69, 70, 71, 72, 75, 76, 78, 79, 81, and 82 above, and further in view of Portney (US 5,225,858).  DC fails to disclose the optical elements that are not uniformly or a-periodically spaced as now claimed.  Portney, from the same art of endeavor, teaches that it was known to not uniformly or a-periodically space optical elements to provide better vision of far objects under less bright lighting conditions; see Figure 1, column 4, lines 3-17, and column 5, line 51 to column 6, line 21. Therefore, it is the Examiner’s position that it would have been considered clearly obvious to not uniformly space the optical elements of DC to provide better vision under different lighting conditions.
Response to Arguments
Applicant’s arguments with respect to claim(s) 51-54, 60, 61, 63, 64, 69, 70, 71, 72, 75, 76, 78, 79, 81, and 82 have been considered but are not persuasive.  The Applicant argues that the amended claims overcome the rejections.  The Examiner disagrees in that the scope of the claims has not been changed enough to alter the grounds of rejection.  For this reason, the rejections have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774